
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1



EMPLOYMENT AGREEMENT


PARTIES:

    EMPLOYER: TANNING TECHNOLOGY CORPORATION

("Tanning" or "Employer")

    and

    EMPLOYEE: Mark Teflian
("Employee")

AGREEMENT:

    Employer agrees to hire Employee and Employee accepts employment on the
terms and conditions set forth below, which are acknowledged by the parties to
be good and sufficient consideration for this Agreement.

1.At Will Employment. Employee is employed at will, which means that Employer or
Employee may terminate the employment relationship at any time, with or without
prior notice, warning, procedure or formality, for any cause or reason or for no
cause or reason. Notwithstanding the foregoing, Employee is entitled to the
severance and acceleration of vesting of stock options set forth in Section 4 of
the Employee Term Sheet under the circumstances and subject to the
qualifications described therein.

2.Position/Compensation/Benefits. Employee's position, compensation and benefits
are specified in the attached Employee Term Sheet.

3.Duties/Best Efforts. Employee agrees to devote Employee's full professional
time and attention to the business of Employer and those duties and obligations
entrusted to Employee and/or as specified by Employee's supervisor or superiors
from time to time. Employee shall at all times perform Employee's duties
faithfully, industriously and to the best of Employee's ability, experience and
talent.

4.Confidentiality, Non-Disclosure and Proprietary Rights.

a.Employee understands and agrees that the following classes of information
(collectively "Confidential Information"), whether or not in writing and whether
or not formally marked, are and shall remain the exclusive and confidential
property of the Employer:

•data, software, processes, client contacts, client/customer lists, service
techniques, market development and expansion plans, personnel training and
development methods, internal business organization and methods, "Inventions"
(as defined below), and other technical, business and financial information
which gives Employer a competitive advantage in its business

•information and data provided to Employer from time to time by third parties on
the understanding and condition that such data and information will be kept
confidential and will not be disclosed to any entity or person not authorized by
such third party

•ideas, processes, software, information, data, or other items that may be
developed by Employee from time to time as work product of the employment
relationship

Any information which is generally known to the public will not be deemed
Confidential Information.

b.Throughout the time Employee is employed by Employer (the "Period of
Employment"), and thereafter, Employee will not use or disclose Confidential
Information, and will take all reasonable precautions to prevent any person or
entity access to any of the Confidential

--------------------------------------------------------------------------------

Information, other than as required in the performance of Employee's duties with
Employer. In order to satisfy the needs of Employer's clients and customers,
Employee will sign any confidentiality agreement reasonably requested by such
third parties and/or Employer. Employee understands that he/she is not permitted
to use the Confidential Information for his/her own purposes or benefit.

c.Except in the performance of Employee's duties to Employer, Employee shall not
duplicate in any way or remove from the work premises any property of Employer
or its business associates, including but not limited to any Confidential
Information. At the end of the Employee's Period of Employment, Employee will
deliver to Employer all such property, including all copies of materials
embodying Confidential Information, and including, without limitation, files
contained on paper, electronic, optical or other media.

d.Employee hereby agrees to assign, and does hereby assign, all of Employee's
right, title and interest in or to any and all ideas, concepts, know-how,
techniques, processes, inventions, discoveries, developments, software, works of
authorship, innovations and improvements (collectively "Inventions") conceived
or made by Employee during Employee's Period of Employment, whether alone or in
concert with others, whether patentable or subject to potential copyrights or
not, except those that the Employee developed or develops entirely on Employee's
own time without using the equipment, supplies, facilities, or Confidential
Information of the Employer, and provided that such Inventions are unrelated to
the business of the Employer. Employee agrees to promptly inform and disclose
all Inventions to the Employer in writing, and with respect to those Inventions
that Employee is required to assign to the Employer hereunder, to provide all
assistance reasonably requested by the Employer in the preservation of its
interests in the Inventions (such as by making applications, executing
documents, testifying, etc.), such assistance to be provided at the Employer's
expense but without additional compensation to the Employee. Employee agrees
that all such Inventions are Confidential Information and are the sole and
absolute property of Employer.

e.Employee agrees that any work or Invention prepared by the Employee during
Employee's Period of Employment which is subject to assignment under
paragraph (d) above, and which is eligible for United States copyright
protection or protection under the Universal Copyright Convention, the Berne
Copyright Convention and/or the Buenos Aires Copyright Convention shall be a
"work made for hire" and the sole and absolute property of Employer. In the
event that any such work is deemed not to be a "work made for hire", Employee
hereby assigns all right, title and interest in and to the copyright in such
work to the Employer, and agrees to provide all assistance reasonably requested
in the establishment, preservation and enforcement of the Employer's copyright
in such work, such assistance to be provided at the Employer's expense but
without any additional compensation to Employee.

f.In the event that the Employer is unable, as a result of inability to find the
Employee after a reasonably diligent effort, as a result of the death or
incapacity of the Employee, or as a result of the unjustifiable refusal of the
Employee, to secure the Employee's signature on any documents, applications, or
letters patent, copyright or other analogous protection relating to Inventions
or other proprietary rights, the Employee hereby irrevocably designates and
appoints Employer, by its duly authorized officers and agents as the Employee's
agent and attorney-in-fact, to act for and on the Employee's behalf and stead to
execute and file any such application or applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright, or other analogous protection thereon with the same legal
force and effect as if executed by the Employee.


5.Non-Competition Covenant and Agreement. Employee holds an executive position
with Employer in which Employee manages portions of the business operations of
Employer and supervises or oversees other employees. Employee is considered a
key employee of Employer whose efforts are integral to Employer's business and
for which Employee receives commensurately high compensation and benefits.
Employer has invested and/or will invest considerable time and money

--------------------------------------------------------------------------------

in the development and enhancement of Employee's education, training and skills
and the knowledge of Employer's unique business, which business is worldwide in
scope and market. This enhanced skill and knowledge is a substantial asset of
Employer and will be the principal reason that Employer continues the employment
relationship and continues to compensate Employee for Employee's work. In
addition, Employee has or will become aware of the Confidential Information
including the Trade Secrets, trade practices, and customer lists/names of
Employer, which Confidential Information in the hands of a competitor or
potential competitor would cause substantial loss and damage to Employer and/or
its customers and clients. Finally, Employee will have close customer contact,
which would enable Employee to divert customer trade. Employee acknowledges that
Employee's employment creates a relationship of confidence and trust between
Employer and Employee with respect to the Confidential Information of Employer,
its affiliates, customers and clients. Employee also acknowledges the highly
competitive nature of Employer's business. In consideration of the above
matters, Employee agrees and acknowledges that it is reasonable, necessary and
appropriate in order to protect the immediate interests of and avoid substantial
injury to Employer for Employee to accept restrictions on Employee's right to
work or be employed in a fashion which will compete with Employer's business and
type of business.

Therefore, Employee covenants, agrees to, and accepts the following
restrictions:

a.Employee will not, alone or in concert or cooperation with any other person or
entity, as owner, manager, principal, employee, investor, shareholder,
consultant, or any other type of operator or advisor, directly or indirectly,
engage in the business of, develop, seek to develop, market, produce or provide
any commercial product or service provided by, or under development by Employer
or any of its affiliates during the Period of Employment. This non-competition
obligation shall apply to North America, Europe, and any other country where
Employer or any of its subsidiaries or affiliates are actively engaged in or
pursuing business during the Employee's Period of Employment. This
paragraph (a) shall not prohibit the ownership by Employee of less than 5% of
any publicly traded corporation, provided that Employee is not otherwise engaged
with such corporation in any of the activities prohibited by this paragraph 5.
The restriction set forth in this paragraph (a) shall be in effect during the
Period of Employment and for one year after the termination of employment for
any reason; provided, however, that if such employment is terminated by Employer
without cause during the first year of employment, this restriction will be in
effect during the Period of Employment, and thereafter for a number of days
equal to the length of the employment.

b.Employee will not, during the Period of Employment, and for one year after the
termination of employment for any reason, directly or indirectly, (1) hire an
employee, consultant, agent or representative of Employer or its affiliates,
successors or assigns or solicit the employment or services of any person who is
employed by Employer or its successors or assigns, or any former employee of the
Employer whose employment has been terminated for less than six (6) months; or
(2) solicit, directly or indirectly, the business of, or business competitive
with the Employer's then current business with, any customer or client of the
Employer. The above shall not prohibit the Employee from using the services of
any such person in a way that clearly does not compete with the business of
Employer.

c.The time periods of the restrictions set forth in paragraphs (a) and (b) above
shall be extended for any period of time that Employee is found to be in
violation of any provision of this paragraph 5.

If any court shall determine that the duration, geographic limitations, subject
or scope of any restriction contained in this paragraph 5 is unenforceable, it
is the intention of the parties that this paragraph 5 shall not thereby be
terminated but shall be deemed amended to the extent required to make it valid
and enforceable, such amendment to apply only with respect to the operation of
this paragraph 5 in the jurisdiction of the court that has made the
adjudication.

6.Affiliated Entities. Employee understands that Employer's business may be
carried out by or in conjunction with affiliated companies or subsidiaries.
Employee agrees that Employee's obligations

--------------------------------------------------------------------------------

of confidentiality and non-competition shall apply equally to the Confidential
Information, business and employees of Employers' subsidiaries and affiliates.
For such purposes, any reference to Employer or Tanning in this Agreement shall
also be deemed to be a reference to its subsidiaries and affiliates.

7.Remedies for Breach of Non-Disclosure/Non-Compete Provisions. Employee
acknowledges and agrees that the provisions of this Agreement are essential to
the Employer and are reasonable and necessary to protect the legitimate
interests of the Employer and its affiliates and that the damages sustained by
the Employer or its affiliates as a result of a breach of the agreements
contained herein will subject the Employer or its affiliates to immediate,
irreparable harm and damage, the amount of which, although substantial, cannot
be reasonably ascertained, and that recovery of damages at law will not be an
adequate remedy. Employee therefore agrees that the Employer and its affiliates,
in addition to any other remedy they may have under this Agreement or at law,
shall be entitled to injunctive and other equitable relief to prevent or curtail
any breach of any provision of this Agreement. In the event suit or action is
instituted to enforce this Agreement or any of the terms and conditions hereof,
including, but not limited to, suit for a temporary restraining order or
preliminary or permanent injunction, the prevailing party shall be entitled to
costs and reasonable attorneys' fees. Employee waives any right to the posting
of a bond in the event of an issuance of a temporary restraining order,
preliminary injunction or permanent injunction upon the issuance of such an
order by a court of competent jurisdiction.

8.Employee Notification Requirement. During the Period of Employment, and
thereafter during any subsequent period of time that the Employee is reasonably
likely to be subject to a continuing obligation under the terms of this
Agreement, the Employee will notify the Employer of any change of address, and
the Employee will identify and notify the Employer of each and any new job or
other business activity in which the Employee plans to engage, together with the
name and address of the new employer and a reasonably detailed description of
the nature of the Employee's new position with such new employer sufficient for
Employer to be able to enforce its rights under this Agreement.

9.Former Employment or Work. Employee represents, acknowledges and agrees that
Employee has not brought, and will not bring with Employee, or use in the
performance of Employee's duties for the Employer, any materials or documents of
any former employer, client, person, or entity of any type, which are not
generally available to the public, unless the Employee has obtained written
authorization for the possession and use of such materials or documents and
provided such authorization to Employer. Employee also understands and agrees,
that in Employee's employment with the Employer, Employee shall not breach any
obligation of confidentiality or legal duty that Employee has to any former
employer or client and agrees that Employee will fulfill any and all such
obligations during Employee's Period of Employment. Employee agrees to indemnify
and hold Employer harmless with respect to any breach of this provision pursuant
to the terms of paragraph 11 below.

10.Assignment. This Agreement, and the duties, obligations and benefits
hereunder shall bind and benefit the parties hereto, and to the extent necessary
to carry out its intentions, the legal and personal representatives of the
parties. This Agreement may not be assigned without the written permission of
the parties, except that the Employer may assign this Agreement to any successor
of the Employer by reason of reorganization, merger, consolidation, or the
partial or complete sale of the Employer's business and/or assets.

11.Indemnification and Remedy. Each party agrees to indemnify and hold harmless
the other against any and all damages, claims, losses or expenses, including
reasonable attorney's fees, arising from or relating to any breach of this
Agreement.

12.Entire Agreement and Amendment. This Agreement, including the attached
Employee Term Sheet which is incorporated by this reference, constitutes the
entire agreement between the Employer and Employee, and any verbal or written
communication between the parties prior to the adoption of this Agreement,
including any offer letter from Employer to Employee, shall be deemed merged

--------------------------------------------------------------------------------

herein and of no further force and effect. Notwithstanding the foregoing,
however, Employee shall continue to be liable for the veracity of any
representations concerning Employee made in connection with his or her job
application to Employer. This Agreement supersedes any conflicting policies
relating to Tanning employees. Except as provided in the attached Employee Term
Sheet, this Agreement may only be altered or amended by a writing signed by the
Employee and an authorized officer of the Employer and no officer, employee,
agent or representative of Tanning has the authority to orally modify any term
of this Agreement including, without limitation, the at-will nature of
Employee's employment.

13.Waiver. Neither the delay nor failure by the Employer or Employee to enforce
any provision or exercise any right under this Agreement, nor partial or single
enforcement or exercise of any such provision or right, shall constitute a
waiver of that or any other provision or right.

14.Governing Law and Venue. This Agreement is entered into in Denver, Colorado,
and as such it shall be interpreted and enforced under the laws of the State of
Colorado applicable to contracts made to be performed entirely within Colorado.
Except as necessary to enforce Employer's rights pursuant to paragraphs 4
through 7 above, to the extent that any action is brought in a court of law in
connection with this Agreement, the exclusive venue for such action shall be a
court of appropriate jurisdiction, including the Federal courts, located in the
City and County of Denver, Colorado.

15.Interpretation. In the event that any one or more provision in this Agreement
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, but this Agreement shall be construed as if
such provision had never been contained herein. If any provision in this
Agreement shall be held to be excessively broad as to duration, activity or
subject in any jurisdiction, it shall be construed by limiting and reducing the
provision which is deemed excessively broad. A limitation or reduction in the
application of any provision in one jurisdiction shall not affect the
application of the same provision in any other jurisdiction.

16.Notices. Any notice required or permitted by this Agreement shall be
effective when received, and shall be sufficient if in writing and personally
delivered (including by express courier) or sent by certified mail with return
receipt to the address set forth at the end of this Agreement or at such other
address as may by notice be specified by one party to the other.

17.Survival. The provisions of this Agreement which by their nature are intended
to survive, including without limitation the confidentiality, non-disclosure,
non-competition, non-solicitation and indemnification provisions, shall survive
the termination of this Agreement.

18.Arbitration. Except with respect to an action by Employer to seek to enforce
its legal or equitable rights pursuant to paragraphs 4 through 7 above, and
after the exhaustion of all applicable administrative remedies, any controversy
or claim arising out of or related to this Agreement shall be resolved by
arbitration in Colorado under the Commercial Rules of the American Arbitration
Association in effect at the time such controversy or claim arises (the "Rules")
by one arbitrator appointed by the American Arbitration Association in
accordance with its Rules, except that the parties specifically authorize the
Arbitrator to set a schedule for, accept the submission of and dispositively
rule on any or all of the issues raised in motion(s) and supporting briefs for
summary judgment prior to conducting any such arbitration. The arbitrator shall
apportion the costs of arbitration. The award of the arbitrator shall be in
writing, shall be final and binding upon the parties, shall not be appealed from
or contested in any court and may, in appropriate circumstances, include
injunctive relief. Should any party fail to appear or be represented at the
arbitration proceedings after due notice in accordance with the Rules, then the
arbitrator may nevertheless render a decision in the absence of that party, and
such decision shall have the same force and effect as if the absent party had
been present, whether or not it shall be adverse to the interests of that party.
Any award rendered hereunder may be entered for enforcement, if necessary, in
any court of competent jurisdiction, and the party against whom enforcement is
sought shall bear the expenses, including attorneys' fees, of enforcement.

--------------------------------------------------------------------------------

19.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same Agreement.

Employee accepts employment with Employer on the above-terms and acknowledges by
Employee's signature below that Employee is employed at-will, which means that
either Employer or Employee may terminate the employment relationship at any
time, with or without prior notice, warning, procedure or formality, for any
cause or reason or for no cause or reason.

TANNING TECHNOLOGY CORPORATION, a Delaware corporation (Employer)   EMPLOYEE
By:
 
/s/ Bipin Agarwal

--------------------------------------------------------------------------------


 
/s/ Mark Teflian

--------------------------------------------------------------------------------

        Mark Teflian
Printed Name: Bipin Agarwal
 
 
Title: Executive Vice President and Co-Founder
 
Date: June 19, 2001
Date: June 19, 2001
 
 
Address and Phone:
 
  4600 South Syracuse St., Suite 1200   43 Tower Lane Denver, CO 80237  
Cohasset, MA 02025 303-220-9944    

--------------------------------------------------------------------------------


EMPLOYEE TERM SHEET


Name of Employee: Mark Teflian

1.Position. Employee is hired as Vice President, Strategic Business Development
and Solutions commencing July 9, 2001. Employee will report to Henry Skelsey.

2.Compensation and Benefits.

    a.  Salary: Employee will receive a semi-monthly base salary of $8,750.00
which is equal to an annual salary of $210,000. Employee's salary will be
reviewed periodically and adjusted as appropriate in light of Employee's
performance.

    b.  Incentive Plan: Incentive opportunity of $140,000 on annualized basis
for achieving business objectives (including revenue quotas) to be mutually
agreed as part of the alliance business plan. We will work with you to create a
detailed incentive plan within the first 90 days of your employment. The
incentive plan will provide for semi-annual incentive earnings paid in August
for the first half of the year and February for the second half of the year. We
will provide you with a guaranteed incentive payment of $5,000.00 per month
(paid on a semi-monthly basis through payroll) for the first six months of
employment. Actual incentives earned in excess of this guarantee will be paid in
accordance with the documented incentive compensation plan.

    c.  Stock Options: Employee is eligible to participate in the Tanning
Technology Corporation Stock Option Plan, subject to specified terms for vesting
and other qualifications and conditions of the Plan, and as set forth in the
governing Stock Option Agreement to be executed by Employee.

    d.  Vacation: Employee is eligible for 15 vacation days per calendar year,
the use of which is to be chosen in consultation with Employee's supervisors
and/or superiors and in consideration of the business needs of Tanning. Employee
may carry vacation days over from one calendar year to the next only in
accordance with Tanning policy.

    e.  Relocation: Employee is eligible for a relocation package.

    f.   Other Benefits: Employee is eligible to participate in any life
insurance, disability, medical, dental, pension, profit sharing and retirement
programs as may be made available in Tanning's discretion to Tanning employees
of similar seniority or position within Tanning.

3.Flexible Terms. The provisions above, with the exception of any vested stock
options, may be changed by Employer at any time, such as in connection with
periodic performance evaluations, without revising or affecting the validity of
the other terms of the Employment Agreement or requiring any new or additional
Agreement between the parties; provided that Employer may not reduce the
Employee's salary or total incentive plan opportunity without the Employee's
prior approval. The method and schedule of any payments to Employee may also be
changed unilaterally by Employer at any time. Employer is entitled to withhold
from any compensatory payments which it makes to Employee under this Agreement
or otherwise an amount sufficient to satisfy all Federal, State and local income
and employment tax withholding requirements.

4.Severance. Notwithstanding anything to the contrary in the Employment
Agreement, in the event of termination of employment by Employer without Cause
or by the Employee for Good Reason, Employee shall be entitled to a severance
payment in an amount equal to six months of Employee's base salary plus the
guaranteed incentive payment for such period (if any) in effect at the time of
termination.

    In addition, in the event of termination of employment by Employer without
Cause or by the Employee for Good Reason, vesting of Employee's stock options
(with respect to the options granted at time of hire) will accelerate to be
equal to the vesting that would have been earned for an additional 12 months of
employment.

    In the event of termination of employment by Employer without Cause or by
Employee for Good Reason within 180 days after the Change of Control, vesting of
Employee's stock options (with respect

--------------------------------------------------------------------------------

to the options granted at time of hire) will accelerate to be fully vested on
the effective date of the involuntary termination without Cause or termination
by the Employee for Good Cause.

    The payment of severance and acceleration of the vesting of Employee's
options described in this Section 4 shall be the sole compensation payable to
Employee on termination of Employee's employment.

5.Definitions:

    "Cause" shall mean (in each case as determined in good faith by the Board of
Directors of the Employer): (i) the willful failure of the Employee to perform
(other than by reason of disability), or willful misconduct or gross negligence
in the performance of, the duties and responsibilities of the Employee to the
Employer; provided that the Employee is first provided with written notice of
the alleged failure, willful misconduct or gross negligence and is afforded a
reasonable opportunity to cure the same; (ii) a breach of fiduciary duties to
the Employer; (iii) a material breach of the terms of this Agreement or any
other agreement between Employee and Employer, or a material violation of the
written or established rules and policies of the Employer as such rules and
policies may from time to time be amended or modified by the Employer; provided
that the Employee is first provided with written notice of the alleged breach or
violation and is afforded a reasonable opportunity, not to exceed seven days, to
cure the same; (iv) the Employee's conviction, or plea of no contest for, any
felony or any other crime that involves fraud, dishonesty or moral turpitude; or
(v) conduct by the Employee that constitutes fraud or dishonesty, or the
embezzlement or misappropriation of funds or other property by the Employee.

    "Good Reason" shall mean: (i) a material diminution in the nature or scope
of the Employee's responsibilities, duties or authority; provided, however, that
the assignment to others of the duties and responsibilities of the Employee
while the Employee is out of work due to a disability or on a leave of absence
for any reason, shall not constitute a material diminution in the nature or
scope of the Employee's responsibilities, duties or authority; (ii) a material
breach by the Employer of its obligation to provide the Employee the
compensation and benefits in accordance with the terms of his Agreement;
provided that Employer is first provided with written notice of the alleged
breach and is afforded a reasonable opportunity, not to exceed seven days, to
cure the same; or (iii) the relocation of the Employee's principal place of work
with the Employer by more than fifty (50) miles from Denver, Colorado.

    "Change of Control" shall mean: a merger, liquidation, consolidation or
transfer of all or substantially all of the assets of Tanning or any other
transaction or series of related transactions, in each case that results in the
acquisition by any person or group (other than a person or group that
beneficially owns a majority of the aggregate voting power of the capital stock
of Tanning immediately prior to any such transaction) of beneficial ownership of
securities of Tanning representing a majority of the aggregate voting power of
the capital stock of Tanning (calculated in all cases on a fully diluted basis).

TANNING TECHNOLOGY CORPORATION, a Delaware corporation (Employer)   EMPLOYEE
By:
 
/s/ Bipin Agarwal

--------------------------------------------------------------------------------


 
/s/ Mark Teflian

--------------------------------------------------------------------------------

Printed Name: Bipin Agarwal   Mark Teflian
Title: Executive Vice President and Co-Founder
 
Date: June 19, 2001
Date: June 19, 2001
 
 

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



EMPLOYMENT AGREEMENT
EMPLOYEE TERM SHEET
